DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 
Claim Status
	Claims 1-21 and 23-31 have been cancelled.
	Applicants’ arguments and amendments filed 7/28/21 are acknowledged. Any rejection from the previous office action that is not addressed below has been overcome by the amendments.
	Claims 22 and 32-34 are being examined.

Priority
This application is a DIV of 15/479,746 04/05/2017 ABN which is a DIV of 14/400,322 11/10/2014 ABN which is a 371 of PCT/EP2013/055326 03/15/2013 and claims foreign benefit of REPUBLIC OF KOREA 10-2012-0079096 07/20/2012 REPUBLIC OF KOREA 10-2012-0089161 08/14/2012 REPUBLIC OF KOREA 10-2012-0089162 08/14/2012 REPUBLIC OF 

Claim Rejections - 35 USC § 112
	The 112 rejection is a new rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Instant claim 22 has been amended to recite ‘TNF-alpha mediated inflammatory disease’. Claims 32-34 depend upon claim 22. 


Claim Rejections - 35 USC § 103
	The 103 rejections are new rejections necessitated by amendment.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22, 32 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudernack et al. (WO 2011/101173 as cited with IDS 4/10/20; .
Gaudernack teach methods of administering polypeptides to patients where the peptide can be SEQ ID NO:4 (claims 16 and 1 and 6). Gaudernack teach peptides of telomerase that elicit T-cell responses (example 3 page 29). In Table 1 Gaudernack shows that SEQ ID NO:4 is of sequence ALLTSRLRFI corresponding to residues 615-624 of telomerase (page 29). Gaudernack teach that certain cells are specific for SEQ ID NO:4 (figure 5 and figure 5 caption on pages 11-12). Gaudernack teach various amounts of the peptide (claim 15 and page 20 lines 14-21). Gaudernack teach that the data strongly indicates that the administering of any of SEQ ID NOs:1 to 9 in individuals will induce T-cell responses to the administered peptide in at least some individuals (page 39 first complete paragraph). Gaudernack suggest the inclusion of an additional agent that can be anti-inflammatory (page 19 lines 11-15). Gaudernack teach patients with melanoma (Table 9 page 38). Gaudernack teach that the medicament can be admitted to a patient in which the telomerase gene is activated and the telomerase enzyme is expressed in the vast majority of cancers so the efficacy of the medicament is not limited to any particular type of cancer (page 20 lines 23-29).
In the examples, Gaudernack administers GV1001 of sequence EARPALLTSRLRFIPK (page 3 2nd paragraph) not instant SEQ ID NO:4. Further, Gaudernack does not teach a specific inflammatory disease as recited in claims 22 or 32 nor does Gaudernack provide information about what diseases are TNF-alpha mediated.
nd paragraph). Speerstra teach that treating the melanoma resulted in marked improvement of the arthritis (pages 225-226 connecting paragraph).
Bradley teach that TNFalpha is tumour necrosis factor (page 149 introduction). Bradley teach that TNF levels are elevated in inflammatory conditions including arthritis (page 149 last complete paragraph and tile of reference 5). Bradley teach TNFalpha as pro-inflammatory in arthritis (page 154 first complete paragraph). Bradley also teach that TNF can also contribute to carcinogenesis (page 153 first paragraph of column 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gaudernack based on the specific suggestions of Gaudernack. Since Gaudernack teach methods of administering polypeptides to patients where the peptide can be SEQ ID NO:4 (claims 16 and 1), one would have administered the peptide to subjects. Since Gaudernack teach patients with melanoma (Table 9 page 38) and teach that the medicament can be admitted to a patient in which the telomerase gene is activated and the telomerase enzyme is expressed in the vast majority of cancers so the efficacy of the medicament is not limited to any particular type of cancer (page 20 lines 23-29) one would have been motivated to administer to such subjects. Gaudernack suggest the inclusion of an additional agent that can be anti-inflammatory (page 19 lines 11-15). Since Speerstra teach specific patients with melanoma who have arthritis (and inflammation) one would have been motivated to treat such subjects. Since Gaudernack teach various amounts of the peptide (claim 15 and page 20 lines 14-21) one would have been motivated to use such amounts. Since Speerstra expressly teach about arthritis (title and throughout) and inflammation (page 225 2nd column first paragraph) one would have been motivated to use the facts about arthritis provided in Bradley. One would have 
In relation to the administered agent as recited in claims 22, in Table 1 Gaudernack shows that SEQ ID NO:4 is of sequence ALLTSRLRFI corresponding to residues 615-624 of telomerase (page 29) which is the same as instant SEQ ID NO:4.
In relation to the patients as recited in claims 22 and 32, Gaudernack teach patients with melanoma (Table 9) and Speerstra teach a subject with arthritis due to melanoma (page 223 first paragraph). Arthritis is specifically recited in claim 32. Bradley teach that TNFalpha is tumour necrosis factor (page 149 introduction). Bradley teach TNF-mediated inflammatory disease (title) and that TNF levels are elevated in inflammatory conditions including arthritis (page 149 last complete paragraph and tile of reference 5). Bradley teach TNFalpha as pro-inflammatory in arthritis (page 154 first complete paragraph).
In relation to claim 34, Gaudernack teach various amounts of the peptide (claim 15 and page 20 lines 14-21). For an average weight 80kg human, claim 34 includes 80ug.

Claims 22 and 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudernack et al. (WO 2011/101173 as cited with IDS 4/10/20; ‘Gaudernack’) in view of Ellem et al. (‘Increased endogenous estrogen synthesis leads to the sequential induction of prostatic inflammation (prostatitis) and prostatic pre-malignancy’ The American Journal of Pathology v175(3) September 2009 pages 1187-1199; ‘Ellem’; previously .
Gaudernack teach methods of administering polypeptides to patients where the peptide can be SEQ ID NO:4 (claims 16 and 1 and 6). Gaudernack teach peptides of telomerase that elicit T-cell responses (example 3 page 29). In Table 1 Gaudernack shows that SEQ ID NO:4 is of sequence ALLTSRLRFI corresponding to residues 615-624 of telomerase (page 29). Gaudernack teach that certain cells are specific for SEQ ID NO:4 (figure 5 and figure 5 caption on pages 11-12). Gaudernack teach various amounts of the peptide (claim 15 and page 20 lines 14-21). Gaudernack teach that the data strongly indicates that the administering of any of SEQ ID NOs:1 to 9 in individuals will induce T-cell responses to the administered peptide in at least some individuals (page 39 first complete paragraph). Gaudernack suggest the inclusion of an additional agent that can be anti-inflammatory (page 19 lines 11-15). Gaudernack teach treating prostate cancer (page 3 line 18-20 and page 20 line 25). Gaudernack teach that the medicament can be admitted to a patient in which the telomerase gene is activated and the telomerase enzyme is expressed in the vast majority of cancers so the efficacy of the medicament is not limited to any particular type of cancer (page 20 lines 23-29).
In the examples, Gaudernack administers GV1001 of sequence EARPALLTSRLRFIPK (page 3 2nd paragraph) not instant SEQ ID NO:4. Further, Gaudernack does not teach a specific inflammatory disease as recited in claims 22 or 33 nor does Gaudernack provide information about what diseases are TNF-alpha mediated.
	Ellem teach that prostatitis has been implicated in the development of prostate cancer (PCa) (page 1187 lines 1-13 of column 2). Ellem teach that studies have shown that chronic inflammation predisposes individuals to various types of cancer and this is believed to be true for nd column 2nd complete paragraph).
Bradley teach that TNFalpha is tumour necrosis factor (page 149 introduction). Bradley teach that TNF levels are elevated in inflammatory conditions (page 149 last complete paragraph and tile of reference 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gaudernack based on the specific suggestions of Gaudernack. Since Gaudernack teach methods of administering polypeptides to patients where the peptide can be SEQ ID NO:4 (claims 16 and 1), one would have administered the peptide to subjects. Since Gaudernack teach treating prostate cancer (page 3 line 18-20 and page 20 line 25) and teach that the medicament can be admitted to a patient in which the telomerase gene is activated and the telomerase enzyme is expressed in the vast majority of cancers so the efficacy of the medicament is not limited to any particular type of cancer (page 20 lines 23-29) one would have been motivated to administer to such subjects. Gaudernack suggest the inclusion of an additional agent that can be anti-inflammatory (page 19 lines 11-15). Since Ellem teach that prostatitis has been implicated in the development of prostate cancer (PCa) (page 1187 lines 1-13 of column 2) and teach that studies have shown that chronic inflammation predisposes individuals to various types of cancer and this is believed to be true for the prostate and there is a growing body of evidence implicating inflammation in the etiology of prostate cancer and evidence indicates that men with a history of prostatitis have an increased risk for prostate cancer (page 1187-1188 connecting paragraph) one would have been motivated to treat such subjects. 
In relation to the administered agent as recited in claims 22, in Table 1 Gaudernack shows that SEQ ID NO:4 is of sequence ALLTSRLRFI corresponding to residues 615-624 of telomerase (page 29) which is the same as instant SEQ ID NO:4.
In relation to the patients as recited in claims 22 and 32, Gaudernack teach treating prostate cancer (page 3 line 18-20 and page 20 line 25) and Ellem teach that prostatitis has been implicated in the development of prostate cancer (PCa) (page 1187 lines 1-13 of column 2). Prostatitis is specifically recited in claim 33. Ellem expressly teach prostatic inflammation is prostatitis (title). Bradley teach TNF-mediated inflammatory disease (title) and that TNFalpha is tumour necrosis factor (page 149 introduction). Bradley teach that TNF levels are elevated in inflammatory conditions (page 149 last complete paragraph and tile of reference 5).
In relation to claim 34, Gaudernack teach various amounts of the peptide (claim 15 and page 20 lines 14-21). For an average weight 80kg human, claim 34 includes 80ug.

Response to Arguments - 103

	Although applicants argue that the claims have been amended, the amended claims are addressed above.
	Although applicants argue about examples 3-4 of the instant specification, example 3 (pages 33-34) appears to relate to PC12 cells not to actual subjects (experiment 3 on page 32 also appears to relate to use of a cell line not a subject). Example 4 could not be located in the instant specification.
Although applicants argue about the teachings of Gaudernack alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Although applicants refer to TNFalpha mediated inflammatory diseases that are not related to cancer, the instant claims appear to make no mention of excluding cancer. Bradley JR (‘TNF-mediated inflammatory disease’ Journal of Pathology v214 2008 pages 149-160; ‘Bradley’) teach TNFalpha as pro-inflammatory in arthritis (page 154 first complete paragraph). Bradley also teach that TNF can also contribute to carcinogenesis (page 153 first paragraph of column 2). Further, Jirgensons et al. (US 2010/0311741) teach that conditions mediated by TNFalpha include cancer and arthritis (abstract).
Although applicants argue that the therapeutic use of the peptide was not taught or suggested in the cited references, the instant claim limitations are addressed above. It is noted 
Although applicants argue about predicting effectiveness, MPEP 2143.02 recognizes that obviousness does not require absolute predictability. As discussed above: Gaudernack teach that the data strongly indicates that the administering of any of SEQ ID NOs:1 to 9 in individuals will induce T-cell responses to the administered peptide in at least some individuals (page 39 first complete paragraph) and methods of administration were known. Further, Speerstra teach that treating the melanoma resulted in marked improvement of the arthritis (pages 225-226 connecting paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658